Title: To Alexander Hamilton from Joseph Whipple, 25 April 1794
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] April 25, 1794. “Since the receipt of your letter of the 3d instant … directing the appointment of an agent for procuring labour & Materials & paying the disbursements of the Fortifications proposed for this harbour—I have taken much pains, but have not hitherto been able to procure an apt person to undertake the Services of this agency on the terms of 3 ⅌ Cent Commission.… I have a hope of Succeeding with a person living nearer to the Supposed place.…”
